DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “a computer readable storage medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. USP 4445180 (hereinafter “Davis”).



As to claim 1, Davis teaches a method for controlling a power generation system during on-line maintenance (col. 19 lines 17-28 “operator panel 73 which is divided into a boiler section 73B, a plant and computer section 73P, and a turbine section 73T. In the lower part of the panel, there are provided a plurality of boiler manual/auto stations”), the method comprising: operating the power generation system in a first maintenance mode, wherein the operating the power generation system in the first maintenance mode causes a controller of the power generation system to disable an automated response to at least one operational fault of the power generation system (col. 4 line 56-col. 6 line 18 “In the event of certain abnormal conditions, the plant unit master automatically transfers to either a Coordinated Boiler Follow Mode or to a Coordinated Turbine Follow Mode. More specifically, if an unusual turbine condition develops, the plant unit master automatically transfers to the Boiler Follow Mode wherein the operator determines the load demand at a predetermined, constant governor value setting and as a result, the governor values are set to a predetermined position. Thus, the inputs to the boiler are controlled to derive, in turn, a desired throttle pressure” and FIG. 10A-10C and col. 45 line 50-col.46 line 65); monitoring a risk parameter of the power generation system or at least one sensor within the power generation system while operating the power generation system in the first maintenance mode (col. 107 lines 1-21 “This button will override certain sensor alarm conditions which the turbine startup programs detect. When an input fails or is considered past limit conditions the program waits for the operator action before proceeding further with the turbine acceleration. If the operator decides to continue the startup he pushes this override button” and FIG. 10A-10C); and operating the power generation system in a second maintenance mode in response to detecting an override command, an elapsed time in the first maintenance mode exceeding a time limit, or the monitored risk parameter exceeding a safety threshold (col. 106 line 52- col. 107 line 21 “an input transducer, which is used by the turbine startup program, passes beyond limit conditions the sensor has failed and is considered unreliable. When this button is back lit the program is signifying to the operator that a sensor is out of scan conditions. Once the transducer has been returned to a serviceable state the operator presses this button and the sensor will be automatically added back to the scan of the inputs. All sensors currently out of scan will be returned to service if back in limits” and FIG. 10A-10C), wherein operating the power generation system in the second maintenance mode causes the controller of the power generation system to enable the automated response to the at least one operational fault of the power generation system (col. 105 line 57-col. 107 line 20 “current value of the valve position limit setting. In addition, if the total valve position at the limit during operation this button will be flashed at an appropriate rate.
This button is also used in conjunction with the following raise and lower buttons to change the valve position limit setting” and FIG. 10A-10C “manual valve limiting ie lowering the turbine and boiler valve settings).


As to claim 3, Davis teaches further comprising maintaining operation of the power generation system in the first maintenance mode in response to not detecting the override command, the elapsed time in the first maintenance mode not exceeding a time limit, and the monitored risk parameter not exceeding the safety threshold (col.75 line 48-col. 6 line 39 “Certain valve testing and limiting functions have been a traditional turbine control feature over the years to provide assurance of their emergency performance of balance and to give the operator a final override on the control valve position, thus on-line testing of throttle valves periodically will detect potential malfunctions of the throttle valve mechanism which could be dangerous if not corrected. In addition, valve position limiting of the governor valves during on-line operation provides a manual means of limiting steam flow from the operator's panel” and col. 7 lines 40-68 “whereby the various safety limits, and other control and limit signals are available to each of the control functions of the coordinated system”).

As to claim 4, Davis teaches further comprising, while operating the power generation system in the second maintenance mode: in response to detecting an authorization to operate the power generation system in the first maintenance mode, determining whether the power generation system complies with a set of preconditions for the first maintenance mode (col. 45 line 50-col.46 line 65 “if the speed measuring system is operative as determined by decision block 782, the load reference during the Start Mode is applied to a difference block 786; if not operative, the load reference is applied directly to control the position of the throttle valves. The difference block 786 provides a signal indicative of the difference between the load reference and a measurement of turbine rotor speed entered at point 784” and col. 106 line 52- col. 107 line 21); operating the power generation system in the first maintenance mode in response to the power generation system complying with the set of preconditions; and maintaining operation of the power generation system in the second maintenance mode in response to the power generation system not complying with the set of preconditions (col. 45 line 50- col. 45 line 65 “If, on the other hand, the governor valves are inoperative and the throttle valves are operative, the difference signal from block 786 is applied to the proportional plus integral controller 792 which functions more slowly in accordance with the constants set therein. The output of one of the controllers 790 or 792 is applied to a multiplier 794 to be multiplied by a value set in block 796; the output of the multiplier 794 then is applied to the valve management system 774 to provide an appropriate signal to be applied to the turbine valves in a manner similar to that described above” and FIG. 10A-10C).

As to claim 5, Davis teaches wherein the monitored risk parameter includes a plurality of risk parameters each having a corresponding safety threshold (col. 8 lines 40-68 “control system even further, whereby the various safety limits, and other control and limit signals are available to each of the control functions of the coordinated system. In this regard, the present analog coordinated systems require additional hardware to adjust or scale the various values before being applied from one control section to the next”).

As to claim 6, Davis teaches wherein the elapsed time includes a total accumulated time for past instances of operating the power generation system in the first maintenance mode (col. 16 lines 22-65 “generation continuity and security, a
manual backup control 81 is shown for implementing operator control actions during time” and (col. 106 line 52- col. 107 line 21).
	 

As to claim 7, Davis teaches further comprising disabling further operation of the power generation system in the first maintenance mode in response to detecting the override command, or the elapsed time in the first maintenance mode exceeding the time limit (claim 11 “throttle pressure representation exceeds the initial point from which the first-mentioned ramp” and col.65 lines 55-68 “Time variation of these inputs varies from 1/10 of a second to 1 second. Long pulse condition is detectable when any input pulse exceeds 1 second. If a long pulse condition develops the control will reject from Remote Coordinated to Local Coordinated”).

As to claim 20, Davis teaches wherein the elapsed time includes a total accumulated time for past instances of operating the power generation system in the first maintenance mode (col. 16 lines 22-65 “generation continuity and security, a
manual backup control 81 is shown for implementing operator control actions during time” and (col. 106 line 52- col. 107 line 21), and wherein the system controller is further configured to disable further operation of the power generation system in the first maintenance mode in response to detecting the override command, or the elapsed time in the first maintenance mode exceeding the time limit  (col. 106 line 52- col. 107 line 21 “an input transducer, which is used by the turbine startup program, passes beyond limit conditions the sensor has failed and is considered unreliable. When this button is back lit the program is signifying to the operator that a sensor is out of scan conditions. Once the transducer has been returned to a serviceable state the operator presses this button and the sensor will be automatically added back to the scan of the inputs. All sensors currently out of scan will be returned to service if back in limits” and FIG. 10A-10C).


As to claims 8-14 related to method claim 1-7 with similar limitations also rejected y same rational. 
As to claims 15-19 related to method claim 1-6 with similar limitations also rejected y same rational.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. USP 4445180 (hereinafter “Davis”) in view of Ott et al USPGPUB 2004/0199351 (hereinafter “Ott”).


As to claims 2, 9 and 16, Davis teaches all the limitations of the base claims as outlined above.
Davis does not explicitly teach wherein the monitored risk parameter includes a hazardous fluid concentration within a sensing line of the power generation system, or each of an air flow within the sensing line and a sensor quality for a gas sensor in fluid communication with the sensing line of the power generation system.
Ott teaches wherein the monitored risk parameter includes a hazardous fluid concentration within a sensing line of the power generation system, or each of an air flow within the sensing line and a sensor quality for a gas sensor in fluid communication with the sensing line of the power generation system (paragraph 0007 “on-line testing capabilities of these field devices with the process control or safety control programs which are using the devices to perform operations within the process, such as operations needed to produce a product or operations used in a safety system to shut the process down in response to the detection of a hazardous condition” and paragraph 0003).
Davis and Ott are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to on-line maintenance for power generations.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Davis, and incorporating fault condition, as taught by Ott.
One of ordinary skill in the art would have been motivated to improve monitoring, safety system is provided to detect significant safety related problems within the process plant and to automatically close valves, remove power from devices, switch flows within the plant, etc. when a problem occurs which might result in or lead to a serious hazard in the plant, such as a spill of toxic chemicals, an explosion, etc. These safety systems typically have one or more separate controllers apart from the standard process control controllers, called logic solvers, which are connected to safety field devices via separate buses or communication lines installed within the process plant, as suggested by Ott (paragraph 0003).



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ewing et al. USPGPUB 2009/0134512 teaches managing electrical power usage in a power distribution system. Power usage data indicative of electrical current flow through electrical outlets in the system are collected and displayed for a user. The user may select an outlet and issue a command to control current flow through that outlet. Environmental data may also be collected and displayed. Outlets in different Cabinet Power Distribution Units (CDUs) in different locations may be clustered for reporting and control. A database structure provides a "system" table for data descriptive of the system, a "tower" table for data descriptive of outlets and other elements in the system, an "infeed" table for data descriptive of input electrical power, and an "outlet" table for data descriptive of electrical power flowing through the outlets.
Cheim et al. USPGPUB 2014/0025211 teaches dynamic assessment system for monitoring high-voltage electrical components, which includes a computer system that is configured to receive data from a plurality of on-line sensors configured to monitor various operating parameters associated with the operation of a plurality of electrical components such as a plurality of electrical transformers. The computer system is configured to automatically and continuously correlate the data from the on-line sensors with data from various off-line databases and supervisory networks associated with monitoring the operation of the power distribution network, so as to generate dynamic operating condition assessments, including risk of failure assessments, of each of the monitored electrical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119